Citation Nr: 1222492	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had National Guard service from July 1986 to February 1991, including a period of active duty for training (ACDUTRA) from October 1986 to April 1987.  Additional periods of ACDUTRA and/or inactive duty training (INACDUTRA) have not yet been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned at a Board hearing in July 2010.  A transcript of this hearing has been associated with his VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he has a current respiratory disability that is causally related to an in-service episode of pneumonia.  He also alleges that he currently has diabetes mellitus related to his military service.  Specifically, he contends that he was obese in service and that the obesity either caused or aggravated his current diabetes mellitus.  


I.	Missing Service Treatment Records (STRs)

Other than limited treatment records from Ft. Leonard Wood Army Hospital dated in 1986, the claims file is devoid of STRs for the Veteran.  A July 2007 Memorandum reflects that the AOJ claimed to have sent a request for the Veteran's STRs to the Army National Guard on June 11, 2007.  However, the file does not reflect that this was done.  There is evidence of email correspondence on that date between two VA employees asking that a search be done for the Veteran's STRs, but there is no evidence showing that the Army National Guard was contacted.  Additionally, the July 2007 Memorandum reflects that the RO received a negative response from the National Personnel Records Center (NPRC) on April 23, 2007 stating that the NPRC "cannot identify a record based on information furnished."  The Board notes that the NPRC's response does not indicate that the records do not exist; rather, it indicates that additional or different information may be needed to identify the requested records.  

Therefore, Board finds that the AOJ's efforts to obtain the Veteran's STRs were insufficient and that further development of the evidence is required.  See generally 38 C.F.R. § 3.159(c) (2011).  In particular, because the Veteran served in the National Guard, the Board finds that VA must contact the Texas State Adjutant General, the Veteran's last National Guard unit, and/or any other appropriate agency (potentially including the NPRC) to obtain the Veteran's STRs.  

II.	Periods of ACDUTRA/INACDUTRA

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24); 38 C.F.R. § 3.6 (2011).  Service connection may accordingly be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131 (2011).  

The AOJ must therefore contact the Texas Adjutant General, the National Guard unit the Veteran was serving with when he was separated from service in February 1991, the NPRC, and/or any other indicated agency to request verification of the complete dates and types of the Veteran's military service subsequent to his initial period of ACDUTRA ending in April 1987, specifically noting whether such duty was active duty, ACDUTRA, or INACDUTRA.  All periods of ACDUTRA and INACDUTRA should be separately noted.

III.	VA Examinations

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011). 

With respect to the Veteran's respiratory disability claim, records from Ft. Leonard Wood Army Hospital reflect treatment for pneumonia in November 1986.  Therefore, there is evidence suggesting that the Veteran had a respiratory condition during service.  

Additionally, there is at least some evidence of a current respiratory condition.  September 1997 X-ray images indicate the presence of an abnormality of the lung, described as "subsegmental atelectasis." 

Moreover, the Veteran has indicated that he has had difficulty breathing and other respiratory issues since having pneumonia in service.  Specifically, the Veteran testified at his July 2010 Board hearing that he has been receiving treatment for respiratory problems "ongoing pretty much ever since" being treated for pneumonia in service.  See Board Hearing Tr. at 7-8.  Additionally, in a November 2006 statement, theVeteran alleged that he developed shortness of breath in service after being treated for pneumonia.  

In this regard, the Board finds that, insofar as shortness of breath is capable of lay observation, the Veteran is competent to report that he first began experiencing shortness of breath during ACDUTRA and has continued to experience this symptom ever since.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  Additionally, the Board finds no reason to doubt the credibility of the Veteran in reporting a continuity of respiratory symptomatology since separation from service.  Therefore, the Board finds that there is evidence suggesting that there may be a current respiratory disability that is related to the Veteran's ACDUTRA service.

Significantly, however, because there is insufficient medical evidence of record showing that the Veteran has a respiratory disability that is causally related to military service, the Board finds that a VA examination and medical opinion addressing the etiology of any current respiratory disability is necessary for the Board to make a decision on this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).

With respect to the issue of entitlement to service connection for diabetes mellitus, the evidence of record clearly shows current diagnoses of diabetes mellitus.  The Veteran alleges that his diabetes is caused by his "obesity" during military service.  Additionally, a July 2010 letter from a private physician states that the Veteran's "obesity definitely played a major role in his developing Type 2 DM."  Although there is evidence of the Veteran's failure to meet weight standards in service, the record is unclear as to whether the Veteran was actually obese in service.  As there is evidence potentially suggesting in-service incurrence of obesity and evidence suggesting a relationship between the current diabetes mellitus and obesity in service, the Board finds that a VA examination is required under McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's STRs from the Texas Adjutant General, the National Guard unit the Veteran was serving with when he was separated from service in February 1991, the NPRC, and/or any other indicated agency.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect and the Veteran should be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Texas Adjutant General, the National Guard unit the Veteran was serving with when he was separated from service in February 1991, the NPRC, and/or any other indicated agency to request verification of the complete dates and types of the Veteran's military service subsequent to his initial period of ACDUTRA ending in April 1987, specifically noting whether such duty was active duty, ACDUTRA, or INACDUTRA.  All periods of ACDUTRA and INACDUTRA should be separately noted.

3.  After the development requested in items (1) and (2) is completed, scheduled the Veteran for an examination to determine the nature and etiology of any current respiratory disability, to include residuals of pneumonia.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with the examination, and it should be confirmed that such records were available for review.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any respiratory disability found to be present.  In making this determination, the examiner's attention is directed to the September 1997 X-ray report, which shows "subsegmental atelectasis".  

For each respiratory disability diagnosed on examination, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such is the result of disease or injury incurred during a period of ACDUTRA, or an injury incurred during a period of INACDUTRA, including the Veteran's treatment for pneumonia during a period of ACDUTRA in 1986.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  After the development requested in items (1) and (2) is completed, schedule the Veteran for an examination to determine the nature and etiology of any current diabetes mellitus.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review.  

The clinician must first determine whether or not obesity is a disease.  This must be expressly stated in the examination report.

a.)  If obesity is a disease, is it at least as likely as not (50 percent probability or greater) that it was incurred during any of the Veteran's documented periods of ACDUTRA?

b.)  If obesity is a disease and it was incurred during a period of ACDUTRA, is it at least as likely as not (50 percent probability or greater) that the obesity caused or aggravated the Veteran's current diabetes mellitus?

c.)  Regardless of the answers to (a) and (b), is it at least as likely as not (50 percent probability or greater) that Veteran's current diabetes mellitus was incurred during a period of ACDUTRA.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

5.  Thereafter, and after completing any additional development deemed necessary, the readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be issued a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


